Exhibit 10.3

 

VIA HAND DELIVERY

January 19, 2019

Katrine Bosley

 

Dear Katrine:

I am writing to confirm the arrangements with respect to your transition and
separation from employment with Editas Medicine, Inc. (the “Company”).

As we have discussed, provided you sign and return this letter agreement to me
by January 21, 2019, you will have the opportunity to remain employed by the
Company as President and Chief Executive Officer through March 1, 2019 (the
“Separation Date”), pursuant to the terms and conditions set forth below, with
your resignation from such employment and offices effective on that date.  We
agree that all public communication by the Company regarding your resignation
will be substantially consistent with the press release in the form attached
hereto as Attachment 1.  Further, provided you sign and return the Additional
Release of Claims attached hereto as Exhibit A (the “Additional Release”) on the
Separation Date and do not revoke the Additional Release, you will have the
opportunity to receive the post-separation consideration described in paragraph
2 below.

By timely signing and returning this letter agreement, and by timely signing and
returning the Additional Release and not revoking your acceptance, you will be
entering into binding agreements with the Company and will be agreeing to the
terms and conditions set forth in the numbered paragraphs below, including the
releases of claims set forth in paragraph 3 and in the Additional
Release.  Therefore, you are advised to consult with an attorney before signing
this letter agreement or the Additional Release, and you have been given a
reasonable amount of time to consider this letter agreement, and at least
twenty-one (21) days to consider the Additional Release.  If you sign the
Additional Release, you may change your mind and revoke your agreement during
the seven (7) day period after you have signed it (the “Revocation Period”) by
notifying me in writing.  If you do not so revoke, the Additional Release will
become a binding agreement between you and the Company upon the expiration of
the Revocation Period.

The following sets forth the terms and conditions that will apply should you
timely sign and return this letter agreement:

1.         Resignation; Transition Period – You hereby resign (a) effective as
of the Separation Date, from employment with, and from your offices as President
and Chief Executive Officer of, the Company, and (b) effective immediately as of
the date you sign this letter agreement, from your membership on the Company’s
Board of Directors (the “Board”), and from any and all other positions as an
officer of the Company and/or a member of any Board committees of the Company
and any positions with Editas Securities Corporation.  You further agree to
execute and deliver any documents reasonably necessary to effectuate such
resignations described in the previous sentence, as requested by the Company.
The period between the date you sign and return this letter

 

 





--------------------------------------------------------------------------------

 



agreement and the Separation Date will be a transition period (the “Transition
Period”), during which you will perform transition duties as may be reasonably
requested by and at the direction of the Board, which will entail assisting with
the transition of your duties and responsibilities to an interim Chief Executive
Officer (collectively, the “Transition Duties”) and the interim CEO will be
responsible for all Company decisions during this period.  Further, for purposes
of clarity, you will not be required to sign any documents as CEO of the
Company.  Also, during the Transition Period, you will not work from the offices
of the Company except as occasionally requested by the Chairman of the Board or
the interim CEO.  During the Transition Period, you will continue to receive
your regular base salary at its current rate, to participate in the Company’s
benefit plans (pursuant to the terms and conditions of such plans), and to be
entitled to vacation time in accordance with Company policy; provided, however,
that you will not be eligible for or entitled to participate in any Company
bonus plan for the 2019 fiscal year or future fiscal years.  You will, however,
be eligible to receive a  bonus for 2018 equal to your target bonus times the
percentage achievement of the Company’s 2018 goals as assessed by the Board of
Directors of the Company in connection with the determination of bonuses for the
executive team, with any such bonus to be payable to you in the first quarter of
2019, no later than March 15, 2019.  Notwithstanding any of the foregoing, the
Company retains the right to terminate your employment prior to the Separation
Date for Cause (as defined in the Company’s Severance Benefits Plan adopted on
December 10, 2015 (the “Severance Plan”), in which case your employment with the
Company shall end immediately and you will not be eligible to receive any
further payment, including bonus, or benefit from the Company, except for your
final wages and any unused vacation time accrued through the last day of your
employment and, if eligible and at your own cost, group medical insurance
pursuant to the law known as “COBRA”.

2.         Post-Separation Consideration – If you timely sign and return this
letter agreement, continue employment through the Transition Period in
accordance with the terms hereof, and timely sign and return the Additional
Release (and do not revoke your acceptance within the Revocation Period), you
will be eligible to receive the following:

(a)        COBRA Contribution.  Should you timely elect and be eligible to
continue receiving group health and/or dental insurance pursuant to applicable
“COBRA” law, the Company will, until the earlier of (x) February 28, 2020, and
(y) the date on which you become eligible to receive group health insurance from
a new employer (as applicable, the “COBRA Contribution Period”), continue to pay
on your behalf  the share of the premiums for such coverage that it pays on
behalf of active and similarly situated employees who receive the same type of
coverage and any administrative fee.  The remaining balance of any premium costs
during the COBRA Contribution Period, and all premium costs thereafter, shall be
paid by you on a monthly basis for as long as, and to the extent that, you
remain eligible for COBRA continuation.  You agree that, should you obtain
alternative health and/or dental insurance coverage prior to February 28, 2020,
you will so inform the Company in writing within five (5) business days of
obtaining such coverage.





-  2  -

--------------------------------------------------------------------------------

 



 

(b)        Advisory Services Agreement.  The Company will engage you as an
advisor pursuant to the terms set forth in the fully executed  Advisory Services
Agreement  attached hereto as Exhibit B (the “Advisory Agreement”).

You acknowledge that you will not be eligible for, nor shall you have a right to
receive, any payments or benefits from the Company following the Separation Date
other than as set forth in this paragraph, including, for the avoidance of
doubt, any payments or benefits pursuant to the employment letter agreement
between you and the Company dated June 12, 2014 (the “Employment Agreement”) or
the Severance Plan.

3.         Release of Claims – In exchange for the consideration described in
this letter agreement, which you acknowledge you would not otherwise be entitled
to receive, you hereby fully, forever, irrevocably and unconditionally release,
remise and discharge the Company, its affiliates, subsidiaries, parent
companies, predecessors, and successors, and all of their respective past and
present officers, directors, stockholders, partners, members, employees, agents,
representatives, plan administrators, attorneys, insurers and fiduciaries (each
in their individual and corporate capacities) (collectively, the “Released
Parties”) from any and all claims, charges, complaints, demands, actions, causes
of action, suits, rights, debts, sums of money, costs, accounts, reckonings,
covenants, contracts, agreements, promises, doings, omissions, damages,
executions, obligations, liabilities, and expenses (including attorneys’ fees
and costs), of every kind and nature that you ever had or now have against any
or all of the Released Parties, whether known or unknown, including, but not
limited to, any and all claims arising out of or relating to your employment
with and/or separation from the Company, including, but not limited to, all
claims under Title VII of the Civil Rights Act, the Americans With Disabilities
Act, the Genetic Information Nondiscrimination Act, the Family and Medical Leave
Act, the Worker Adjustment and Retraining Notification Act, the Rehabilitation
Act, Executive Order 11246, Executive Order 11141, the Fair Credit Reporting
Act, and the Employee Retirement Income Security Act, all as amended; all claims
arising out of the Massachusetts Fair Employment Practices Act, Mass. Gen. Laws
ch. 151B, § 1 et seq., the Massachusetts Wage Act, Mass. Gen. Laws ch. 149, §
148 et seq. (Massachusetts law regarding payment of wages and overtime), the
Massachusetts Civil Rights Act, Mass. Gen. Laws ch. 12, §§ 11H and 11I, the
Massachusetts Equal Rights Act, Mass. Gen. Laws. ch. 93, § 102 and Mass. Gen.
Laws ch. 214, § 1C, the Massachusetts Labor and Industries Act, Mass. Gen. Laws
ch. 149, § 1 et seq., Mass. Gen. Laws ch. 214, § 1B (Massachusetts right of
privacy law), the Massachusetts Maternity Leave Act, Mass. Gen. Laws ch. 149, §
105D, and the Massachusetts Small Necessities Leave Act, Mass. Gen. Laws ch.
149, § 52D, all as amended; all common law claims including, but not limited to,
actions in defamation, intentional infliction of emotional distress,
misrepresentation, fraud, wrongful discharge, and breach of contract (including,
without limitation, any claims arising out of or related to the Employment
Agreement and/or the Severance Plan); all claims to any non-vested ownership
interest in the Company, contractual or otherwise; all state and federal
whistleblower claims to the maximum extent permitted by law; and any claim or
damage arising out of your employment with and/or separation from the Company
(including a claim for retaliation) under any common law theory or any federal,
state or local statute or ordinance not expressly referenced above; provided,
however, that this release of claims does not prevent you from filing a charge
with,





-  3  -

--------------------------------------------------------------------------------

 



 

cooperating with, or participating in any investigation or proceeding before,
the Equal Employment Opportunity Commission or a state fair employment practices
agency (except that you acknowledge that you may not recover any monetary
benefits in connection with any such charge, investigation, or proceeding, and
you further waive any rights or claims to any payment, benefit, attorneys’ fees
or other remedial relief in connection with any such charge, investigation or
proceeding).  Further, notwithstanding anything to the contrary herein, you are
not releasing any rights you may have to vested benefits and equity, your rights
set out in the Advisory Agreement (subject to the terms and conditions thereof
and hereof), and/or any rights you may have to indemnification and defense
(recognizing that such indemnification or defense rights are not guaranteed by
this Agreement and shall be governed by common law and the instrument(s), if
any, providing for such indemnification and defense).

4.         Continuing Obligations – You acknowledge your continuing obligation,
both during the Transition Period and at all times thereafter, to keep
confidential and not to use or disclose any and all non-public information
concerning the Company that you acquired during the course of your employment
with the Company, including any non-public information concerning the Company’s
business affairs, business prospects, and financial condition, except as
otherwise permitted by paragraph 8 below.  Further, you remain subject to your
continuing obligations to the Company as set forth in the Invention and
Non-Disclosure Agreement and the Non-Competition and Non-Solicitation Agreement
that you previously signed in connection with your employment by the Company
(the “Restrictive Covenant Agreements”), which remain in full force and effect
during the Transition Period and survive your separation from employment with
the Company.

5.         Non-Disparagement – You understand and agree that, to the extent
permitted by law, including receiving a subpoena, and except as otherwise
permitted by paragraph 8 below, you will not, in public or private, make any
false, disparaging, derogatory or defamatory statements, online (including,
without limitation, on any social media, networking, or employer review site) or
otherwise, to any person or entity, including, but not limited to, any media
outlet, industry group, financial institution or current or former employee,
board member, consultant, client or customer of the Company, regarding the
Company or any of the other Released Parties, or regarding the Company’s
business affairs, business prospects, or financial condition.

6.         Return of Company Property – You agree that you will, no later than
the Separation Date (and earlier upon request by the Company), return to the
Company all keys, files, records (and copies thereof), equipment (including, but
not limited to, computer hardware, software, printers, flash drives and other
storage devices, wireless handheld devices, cellular phones, tablets, etc.),
Company identification, and any other Company owned property in your possession
or control, and that you will leave intact all, and will otherwise not destroy,
delete, or made inaccessible to the Company any, electronic Company documents,
including, but not limited to, those that you developed or helped to develop
during your employment, and that following the Separation Date you will not (a)
retain any copies in any form or media; (b) maintain access to any copies in any
form, media, or location; (c) store any copies in any physical or electronic
locations that are not readily accessible or not known to the Company or that
remain accessible to





-  4  -

--------------------------------------------------------------------------------

 



 

you; or (d) send, give, or make accessible any copies to any persons or entities
that the Company has not authorized to receive such electronic or hard copies.
You further confirm that you will cancel all accounts for your benefit, if any,
in the Company’s name, including but not limited to, credit cards, telephone
charge cards, cellular phone accounts, and computer accounts.

7.         Confidentiality – You understand and agree that, to the extent
permitted by law, including receiving a subpoena, and except as otherwise
permitted by paragraph 8 below, the contents of the negotiations and discussions
resulting in this letter agreement shall be maintained as confidential by you
and your agents and representatives and shall not be disclosed except as
otherwise agreed to in writing by the Company.

8.         Scope of Disclosure Restrictions – Nothing in this letter agreement
or elsewhere prohibits you from communicating with government agencies about
possible violations of federal, state, or local laws or otherwise providing
information to government agencies, filing a complaint with government agencies,
or participating in government agency investigations or proceedings.  You are
not required to notify the Company of any such communications; provided,
however, that nothing herein authorizes the disclosure of information you
obtained through a communication that was subject to the attorney-client
privilege.  Further, notwithstanding your confidentiality and nondisclosure
obligations, you are hereby advised as follows pursuant to the Defend Trade
Secrets Act: “An individual shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret that
(A) is made (i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.  An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.”

9.         Cooperation – You agree that, to the extent permitted by law, you
shall cooperate fully with the Company in the investigation, defense or
prosecution of any claims or actions which already have been brought, are
currently pending, or which may be brought in the future against the Company by
a third party or by or on behalf of the Company against any third party, whether
before a state or federal court, any state or federal government agency, or a
mediator or arbitrator.  Your full cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with the
Company’s counsel, at reasonable times and locations designated by the Company,
to investigate or prepare the Company’s claims or defenses, to prepare for trial
or discovery or an administrative hearing, mediation, arbitration or other
proceeding and to act as a witness when requested by the Company.  You further
agree that, to the extent permitted by law, you will notify the Company with in
two business days in the event that you are served with a subpoena (other than a
subpoena issued by a government agency), or in the event that you are asked to
provide a third party (other than a government agency) with information
concerning any actual or potential complaint or claim against the Company.





-  5  -

--------------------------------------------------------------------------------

 



 

The Company agrees to pay your reasonable and documented out-of-pocket expenses
incurred to comply with this section.

10.       Amendment and Waiver – This letter agreement shall be binding upon the
parties and may not be modified in any manner, except by an instrument in
writing of concurrent or subsequent date signed by duly authorized
representatives of the parties hereto.  This letter agreement is binding upon
and shall inure to the benefit of the parties and their respective agents,
assigns, heirs, executors, successors and administrators.  No delay or omission
by the Company in exercising any right under this letter agreement shall operate
as a waiver of that or any other right.  A waiver or consent given by the
Company on any one occasion shall be effective only in that instance and shall
not be construed as a bar to or waiver of any right on any other occasion.

11.       Validity – Should any provision of this letter agreement be declared
or be determined by any court of competent jurisdiction to be illegal or
invalid, the validity of the remaining parts, terms or provisions shall not be
affected thereby and said illegal or invalid part, term or provision shall be
deemed not to be a part of this letter agreement.

12.       Nature of Agreement  – You understand and agree that this letter
agreement is a separation agreement and does not constitute an admission of
liability or wrongdoing on the part of the Company or you.

13.       Acknowledgments – You acknowledge that you have been given a
reasonable amount of time to consider this letter agreement, and at least
twenty-one (21) days to consider the Additional Release, and that the Company is
hereby advising you to consult with an attorney of your own choosing prior to
signing each of this letter agreement and the Additional Release.  You
understand that you may revoke the Additional Release for a period of seven (7)
days after you sign it by notifying me in writing, and the Additional Release
shall not be effective or enforceable until the expiration of this seven (7) day
revocation period.  You understand and agree that by entering into the
Additional Release, you will be waiving any and all rights or claims you might
have under the Age Discrimination in Employment Act, as amended by the Older
Workers Benefit Protection Act, and that you will be receiving consideration
beyond that to which you were previously entitled.

14.       Voluntary Assent – You affirm that no other promises or agreements of
any kind have been made to or with you by any person or entity whatsoever to
cause you to sign this letter agreement, and that you fully understand the
meaning and intent of this letter agreement.  You further state and represent
that you have carefully read this letter agreement, understand the contents
herein, freely and voluntarily assent to all of the terms and conditions hereof,
and sign your name of your own free act.

15.       Applicable Law – This letter agreement, including Exhibits A and B,
shall be interpreted and construed by the laws of the Commonwealth of
Massachusetts, without regard to conflict of laws provisions.  You hereby
irrevocably submit to and acknowledge and recognize the jurisdiction of the
courts of the Commonwealth of Massachusetts, or if appropriate, a federal court
located in the Commonwealth of Massachusetts (which





-  6  -

--------------------------------------------------------------------------------

 



 

courts, for purposes of this letter agreement, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this letter agreement or the subject matter hereof.

16.       Entire Agreement – This letter agreement, including Exhibits A and B,
contains and constitutes the entire understanding and agreement between the
parties hereto with respect to your separation from and the settlement of claims
against the Company and cancels all previous oral and written negotiations,
agreements, and commitments in connection therewith.

17.       Tax Acknowledgement – In connection with the benefits to be provided
to you pursuant to this letter agreement, the Company shall withhold and remit
to the tax authorities the amounts required under applicable law, and you shall
be responsible for all applicable taxes with respect to such benefits under
applicable law.  You acknowledge that you are not relying upon the advice or
representation of the Company with respect to the tax treatment of any of the
benefits described in this letter agreement.

If you have any questions about the matters covered in this letter agreement,
please call me.

 

Very truly yours,

 

 

 

 

 

 

By:

/s/ James C. Mullen

 

 

 

James C. Mullen

 

 

 

Chairman of the Board

 

 

I hereby agree to the terms and conditions set forth above.  I further
understand that the consideration set forth in paragraph 2 is contingent upon my
timely execution, return and non-revocation of the Additional Release, and that
I am being given at least twenty-one (21) days to consider such Additional
Release, and will have seven (7) days in which to revoke my acceptance after I
sign such Additional Release.

 

 

 

/s/ Katrine Bosley

 

January 19, 2019

Katrine Bosley

 

Date

 

To be returned in a timely manner as set forth on the first page of this letter
agreement.

 





-  7  -

--------------------------------------------------------------------------------

 



 

Exhibit A

ADDITIONAL RELEASE OF CLAIMS

1.         Release – In exchange for the consideration set forth in the letter
agreement dated January 19, 2019 between you (Katrine Bosley) and the Company
(Editas Medicine, Inc.) to which this Additional Release of Claims (the
“Additional Release”) is attached (the “Separation Agreement”), which you
acknowledge you would not otherwise be entitled to receive, you hereby fully,
forever, irrevocably and unconditionally release, remise and discharge the
Company, its affiliates, subsidiaries, parent companies, predecessors, and
successors, and all of their respective past and present officers, directors,
stockholders, partners, members, employees, agents, representatives, plan
administrators, attorneys, insurers and fiduciaries (each in their individual
and corporate capacities) (collectively, the “Released Parties”) from any and
all claims, charges, complaints, demands, actions, causes of action, suits,
rights, debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities, and expenses (including attorneys’ fees and costs), of every kind
and nature that you ever had or now have against any or all of the Released
Parties, whether known or unknown, including, but not limited to, any and all
claims arising out of or relating to your employment with and/or separation from
the Company, including, but not limited to, all claims under Title VII of the
Civil Rights Act, the Americans With Disabilities Act, the Age Discrimination in
Employment Act, the Genetic Information Nondiscrimination Act, the Family and
Medical Leave Act, the Worker Adjustment and Retraining Notification Act, the
Rehabilitation Act, Executive Order 11246, Executive Order 11141, the Fair
Credit Reporting Act, and the Employee Retirement Income Security Act, all as
amended; all claims arising out of the Massachusetts Fair Employment Practices
Act, Mass. Gen. Laws ch. 151B, § 1 et seq., the Massachusetts Wage Act, Mass.
Gen. Laws ch. 149, § 148 et seq. (Massachusetts law regarding payment of wages
and overtime), the Massachusetts Civil Rights Act, Mass. Gen. Laws ch. 12, §§
11H and 11I, the Massachusetts Equal Rights Act, Mass. Gen. Laws. ch. 93, § 102
and Mass. Gen. Laws ch. 214, § 1C, the Massachusetts Labor and Industries Act,
Mass. Gen. Laws ch. 149, § 1 et seq., Mass. Gen. Laws ch. 214, § 1B
(Massachusetts right of privacy law), the Massachusetts Maternity Leave Act,
Mass. Gen. Laws ch. 149, § 105D, and the Massachusetts Small Necessities Leave
Act, Mass. Gen. Laws ch. 149, § 52D, all as amended; all common law claims
including, but not limited to, actions in defamation, intentional infliction of
emotional distress, misrepresentation, fraud, wrongful discharge, and breach of
contract (including, without limitation, any claims arising out of or related to
the Employment Agreement and/or the Severance Plan (both as defined in the
Separation Agreement); all claims to any non-vested ownership interest in the
Company, contractual or otherwise; all state and federal whistleblower claims to
the maximum extent permitted by law; and any claim or damage arising out of your
employment with and/or separation from the Company (including a claim for
retaliation) under any common law theory or any federal, state or local statute
or ordinance not expressly referenced above; provided, however, that this
release of claims does not prevent you from filing a charge with, cooperating
with, or participating in any investigation or proceeding before, the Equal
Employment Opportunity Commission or a state fair employment practices agency
(except that you acknowledge that you may not recover any monetary benefits in
connection with any such charge, investigation, or proceeding, and you further
waive any rights or claims to any payment, benefit, attorneys’ fees or other
remedial relief in connection with any such charge, investigation or
proceeding). Further, notwithstanding anything to the contrary





-  8  -

--------------------------------------------------------------------------------

 



 

herein, you are not releasing any rights you may have to vested benefits and
equity, your rights set out in the Advisory Agreement (subject to the terms and
conditions thereof and hereof), and/or any rights you may have to
indemnification and defense (recognizing that such indemnification or defense
rights are not guaranteed by this Agreement and shall be governed by the common
law and such instrument(s), if any, providing for such indemnification and
defense).

2.         Business Expenses and Final Compensation – You acknowledge that you
have been reimbursed by the Company for all business expenses incurred in
conjunction with the performance of your employment and that no other
reimbursements are owed to you.  You further acknowledge that you have received
payment in full for all services rendered in conjunction with your employment by
the Company, including payment for all wages and bonuses, and that no other
compensation or consideration is owed to you except as provided in the
Agreement.

3.         Return of Company Property – You confirm that you have returned to
the Company all keys, files, records (and copies thereof), equipment (including,
but not limited to, computer hardware, software, printers, flash drives and
other storage devices, wireless handheld devices, cellular phones, tablets,
etc.), Company identification, and any other Company owned property in your
possession or control, and that you have left intact all, and have otherwise not
destroyed, deleted, or made inaccessible to the Company any, electronic Company
documents, including, but not limited to, those that you developed or helped to
develop during your employment, and that you have not (a) retained any copies in
any form or media; (b) maintained access to any copies in any form, media, or
location; (c) stored any copies in any physical or electronic locations that are
not readily accessible or not known to the Company or that remain accessible to
you; or (d) sent, given, or made accessible any copies to any persons or
entities that the Company has not authorized to receive such electronic or hard
copies. You further confirm that you have canceled all accounts for your
benefit, if any, in the Company’s name, including but not limited to, credit
cards, telephone charge cards, cellular phone accounts, and computer accounts.

4.         Acknowledgments – You acknowledge that you have been given at least
twenty-one (21) days to consider this Additional Release, and that the Company
advised you in writing to consult with an attorney of your own choosing prior to
signing this Additional Release.  You understand that you may revoke this
Additional Release for a period of seven (7) days after you sign it by notifying
me in writing, and the Additional Release shall not be effective or enforceable
until the expiration of this seven (7) day revocation period.  You understand
and agree that by entering into this Additional Release, you are waiving any and
all rights or claims you might have under the Age Discrimination in Employment
Act, as amended by the Older Workers Benefit Protection Act, and that you have
received consideration beyond that to which you were previously entitled.

5.         Voluntary Assent – You affirm that no other promises or agreements of
any kind have been made to or with you by any person or entity whatsoever to
cause you to sign this Additional Release, and that you fully understand the
meaning and intent of this Additional Release.  You state and represent that you
have had an opportunity to fully discuss and review the terms of this Additional
Release with an attorney.  You further state and represent that you have
carefully read this Additional Release, understand the contents herein, freely
and





-  9  -

--------------------------------------------------------------------------------

 



 

voluntarily assent to all of the terms and conditions hereof, and sign your name
of your own free act.

I hereby provide this Additional Release as of the current date and acknowledge
that the execution of this Additional Release is in further consideration of the
benefits described in the letter agreement to which this Additional Release is
attached, to which I acknowledge I would not be entitled if I did not sign this
Additional Release.  I intend that this Additional Release will become a binding
agreement between me and the Company if I do not revoke my acceptance in seven
(7) calendar days.

 

 

 

 

 

 

 

Katrine Bosley

 

Date

 

To be signed and returned on the Separation Date.

 

 



-  10  -

--------------------------------------------------------------------------------

 



Exhibit B

EDITAS MEDICINE, INC.

ADVISORY SERVICE AGREEMENT

This Advisory Services Agreement (the “Agreement”), is signed concurrently with
the Separation Agreement dated January 19, 2019, to which this Agreement is
attached as Exhibit B (the “Separation Agreement”) and effective as of March  1,
2019 (the “Effective Date”) is entered into by Editas Medicine, Inc., a Delaware
corporation (the “Company”), and Katrine Bosley, having an address set forth
under his or her signature hereto (the “Advisor”).

WHEREAS, the Company and the Advisor desire to establish the terms and
conditions under which the Advisor will provide services to the Company.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by the parties hereto, the parties agree as
follows:

1.         Advisory Services.  The Advisor agrees to perform such advisory and
related services to and for the Company as specified on Schedule A to this
Agreement with the time limits set out in section 5 below.

2.         Term.  This Agreement shall commence on the Effective Date and shall
continue until December 31, 2019 unless sooner terminated in accordance with the
provisions of Section 4 (such period, the “Advisory Period”).

3.         Compensation.

3.1       Advising Fees.  The Company shall pay to the Advisor a fee of $56,000
per month, payable in arrears on the last day of each month.  Payment for any
partial month shall be prorated.  The monthly advising fee is a fixed amount and
shall not be subject to increase regardless of the number of hours expended in
any given month by the Advisor in the provision of the services hereunder.

3.2       Expenses.  The Company shall reimburse the Advisor for all reasonable
and necessary documented out of pocket expenses incurred or paid by the Advisor
in connection with, or related to, the performance of Advisor’s services under
this Agreement.  The Advisor shall submit to the Company itemized monthly
statements, in a form satisfactory to the Company, of such expenses incurred in
the previous month.  The Company shall pay to the Advisor amounts shown on each
such statement within thirty (30) days after receipt thereof.  Notwithstanding
the foregoing, the Advisor shall not incur total expenses in excess of $500.00
per month without the prior written approval of the Company.

3.3       Benefits.  The Advisor shall not be entitled to any benefits,
coverages or privileges, including, without limitation, health insurance, social
security, unemployment, medical or pension payments, made available to employees
of the Company.  Any stock options granted to Advisor while an employee by the
Company shall be subject to the terms and

 

 



 

--------------------------------------------------------------------------------

 



conditions of the stock option agreement and the 2015 Stock Incentive Plan under
which they were granted.

4.         Termination.  This Agreement, shall terminate upon the first to occur
of (a) December 31, 2019; (b) the date the Company provides the Advisor with
written notice of material breach of this Agreement or the Separation Agreement
to which this Agreement is attached as Exhibit B; (c) the date the Advisor fails
to timely sign the Additional Release of Claims attached to the Separation
Agreement as Exhibit A (the “Additional Release”), (d) the date the Advisor
revokes the Additional Release;  and (e) the date the Advisor terminates, or the
parties to this Agreement mutually terminate, this Agreement for convenience on
not less than sixty (60) days’ prior written notice, unless a shorter notice
period is mutually agreed.  Upon termination of this Agreement, the Company
shall have no further liability other than for payment in accordance with the
terms of this Agreement for Advisory Services provided prior to the termination
date and (subject to the limitation in Section 3.2 for expenses paid or incurred
prior to the effective date of termination that have not been previously
paid).  Such payment shall constitute full settlement of any and all claims of
the Advisor of every description against the Company.

5.         Cooperation.  The Advisor shall use Advisor’s commercially reasonable
efforts in the performance of Advisor’s obligations set out in Attachment A to
this Agreement.  The Company shall provide such access to its information and
property as may be reasonably required in order to permit the Advisor to perform
Advisor’s obligations hereunder.  The Advisor shall cooperate with the Company’s
personnel, shall not interfere with the conduct of the Company’s business and
shall observe all rules, regulations and security requirements of the Company
concerning the safety of persons and property. For purposes of clarity, the
Advisor will not be required to work more than 10 hours a week during the
Advisory Period.

6.         Proprietary Information and Inventions.

6.1       Proprietary Information.

(a)        The Advisor acknowledges that Advisor’s relationship with the Company
is one of high trust and confidence and that in the course of Advisor’s service
to the Company, Advisor will have access to and contact with Proprietary
Information.  The Advisor will not disclose any Proprietary Information to any
person or entity other than employees of the Company or use the same for any
purposes (other than in the performance of the services) without written
approval by an officer of the Company, either during or after the Advisory
Period, unless and until such Proprietary Information has become public
knowledge without fault by the Advisor.

(b)        For purposes of this Agreement, Proprietary Information shall mean,
by way of illustration and not limitation, all information, whether or not in
writing, whether or not patentable and whether or not copyrightable, of a
private, secret or confidential nature, owned, possessed or used by the Company,
concerning the Company’s business, business relationships or financial affairs,
including, without limitation, any Invention, formula, vendor information,
customer information, apparatus, equipment, trade secret, process, research,
report, technical or research data, clinical data, know-how, computer program,
software, software





-  2  -

--------------------------------------------------------------------------------

 



 

documentation, hardware design, technology, product, processes, methods,
techniques, formulas, compounds, projects, developments, marketing or business
plan, forecast, unpublished financial statement, budget, license, price, cost,
customer, supplier or personnel information or employee list that is
communicated to, learned of, developed or otherwise acquired by the Advisor in
the course of Advisor’s service as an advisor to the Company.

(c)        The Advisor agrees that all files, documents, letters, memoranda,
reports, records, data sketches, drawings, models, laboratory notebooks, program
listings, computer equipment or devices, computer programs or other written,
photographic, or other tangible material containing Proprietary Information,
whether created by the Advisor or others, which shall come into Advisor’s
custody or possession, shall be and are the exclusive property of the Company to
be used by the Advisor only in the performance of Advisor’s duties for the
Company and shall not be copied or removed from the Company premises except in
the pursuit of the business of the Company.  All such materials or copies
thereof and all tangible property of the Company in the custody or possession of
the Advisor shall be delivered to the Company, upon the earlier of (i) a request
by the Company or (ii) the termination of this Agreement.  After such delivery,
the Advisor shall not retain any such materials or copies thereof or any such
tangible property.

(d)        The Advisor agrees that Advisor’s obligation not to disclose or to
use information and materials of the types set forth in paragraphs (b) and (c)
above, and Advisor’s obligation to return materials and tangible property set
forth in paragraph (c) above extends to such types of information, materials and
tangible property of customers of the Company or suppliers to the Company or
other third parties who may have disclosed or entrusted the same to the Company
or to the Advisor.

(e)        The Advisor acknowledges that the Company from time to time may have
agreements with other persons or with the United States Government, or agencies
thereof, that impose obligations or restrictions on the Company regarding
inventions made during the course of work under such agreements or regarding the
confidential nature of such work.  The Advisor agrees to be bound by all such
obligations and restrictions that are known to Advisor and to take all action
necessary to discharge the obligations of the Company under such agreements.

(f)        The Advisor’s obligations under this Section 6.1 shall not apply to
any information that (i) is or becomes known to the general public under
circumstances involving no breach by the Advisor or others of the terms of this
Section 6.1, (ii) is generally disclosed to third parties by the Company without
restriction on such third parties, (iii) is approved for release by written
authorization of an officer of the Company, or (iv) is independently learned by
the Advisor with no reliance on any propriety information or resources of the
Company.  Further, nothing herein prohibits the Advisor from communicating with
government agencies about possible violations of federal, state, or local laws
or otherwise providing information to government agencies or participating in
government agency investigations or proceedings.  In addition, notwithstanding
the Advisor’s confidentiality and nondisclosure obligations, the Advisor is
hereby advised as follows pursuant to the Defend Trade Secrets Act: “An
individual shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that (A) is made (i)
in confidence to a





-  3  -

--------------------------------------------------------------------------------

 



 

Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.  An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual (A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.”

6.2       Inventions.

(a)        All inventions, ideas, creations, discoveries, computer programs,
works of authorship, data, developments, technology, designs, innovations and
improvements (whether or not patentable and whether or not copyrightable) which
are made, conceived, reduced to practice, created, written, designed or
developed by the Advisor, solely or jointly with others or under Advisor’s
direction and whether during normal business hours or otherwise, (i) during the
Advisory Period if related to the business of the Company or (ii) after the
Advisory Period if resulting or directly derived from Proprietary Information
(as defined below) (collectively under clauses (i) and (ii), “Inventions”),
shall be the sole property of the Company.  The Advisor hereby assigns to the
Company all Inventions and any and all related patents, copyrights, trademarks,
trade names, and other industrial and intellectual property rights and
applications therefor, in the United States and elsewhere and appoints any
officer of the Company as Advisor’s duly authorized attorney to execute, file,
prosecute and protect the same before any government agency, court or
authority.  However, this paragraph shall not apply to Inventions which do not
relate to the business or research and development conducted or planned to be
conducted by the Company at the time such Invention is created, made, conceived
or reduced to practice and which are made and conceived by the Advisor not
during normal working hours, not on the Company’s premises and not using the
Company’s tools, devices, equipment or Proprietary Information.  The Advisor
further acknowledges that each original work of authorship which is made by the
Advisor (solely or jointly with others) within the scope of the Agreement and
which is protectable by copyright is a “work made for hire,” as that term is
defined in the United States Copyright Act.

(b)        The Advisor agrees that if, in the course of performing the services
pursuant to this Agreement, the Advisor incorporates into any Invention
developed under this Agreement any preexisting invention, improvement,
development, concept, discovery or other proprietary information owned by the
Advisor or in which the Advisor has an interest (“Prior Inventions”), (i) the
Advisor will inform the Company, in writing before incorporating such Prior
Inventions into any Invention, and (ii) the Company is hereby granted a
nonexclusive, royalty-free, perpetual, irrevocable, transferable worldwide
license with the right to grant and authorize sublicenses, to make, have made,
modify, use, import, offer for sale, sell, reproduce, distribute, modify, adapt,
prepare derivative works of, display, perform, and otherwise exploit such Prior
Inventions, without restriction, including, without limitation, as part of or in
connection with such Invention, and to practice any method related thereto.  The
Advisor will not incorporate any invention, improvement, development, concept,
discovery or other proprietary information owned by any third party into any
Invention without the Company’s prior written permission.





-  4  -

--------------------------------------------------------------------------------

 



 

(c)        Upon the request of the Company and at the Company’s expense, the
Advisor shall execute such further assignments, documents and other instruments
as may be necessary or desirable to fully and completely assign all Inventions
to the Company and to assist the Company in applying for, obtaining and
enforcing patents or copyrights or other rights in the United States and in any
foreign country with respect to any Invention.  The Advisor also hereby waives
all claims to moral rights in any Inventions.

(d)        The Advisor shall promptly disclose to the Company all Inventions and
will maintain adequate and current written records (in the form of notes,
sketches, drawings and as may be specified by the Company) to document the
conception and/or first actual reduction to practice of any Invention.  Such
written records shall be available to and remain the sole property of the
Company at all times.

7.         Non-Exclusivity.  The Company retains the right to contract with
other companies and/or individuals for advising services without
restriction.  Similarly, the Advisor retains the right, subject to the Advisor’s
continuing obligations under the Restrictive Covenant Agreements referenced in
the Separation Agreement, to contract with other companies or entities for the
Advisor’s advising services.

8.         Other Agreements; Warranty.

8.1       The Advisor hereby represents that, except as the Advisor has
previously disclosed in writing to the Company, the Advisor is not bound by the
terms of any agreement with any third party to refrain from using or disclosing
any trade secret or confidential or proprietary information in the course of
Advisor’s advising the Company, to refrain from competing, directly or
indirectly, with the business of such third party or to refrain from soliciting
employees, customers or suppliers of such third party.  The Advisor further
represents that Advisor’s performance of all the terms of this Agreement and the
performance of the services as an Advisor of the Company do not and will not
breach any agreement with any third party to which the Advisor is a party
(including, without limitation, any nondisclosure or non-competition agreement),
and that the Advisor will not disclose to the Company or induce the Company to
use any confidential or proprietary information or material belonging to any
current or previous employer or others.

8.2       The Advisor hereby represents, warrants and covenants that Advisor has
the skills and experience necessary to perform the services, that Advisor will
perform said services in a professional, competent and timely manner, that
Advisor has the power to enter into this Agreement and that Advisor’s
performance hereunder will not infringe upon or violate the rights of any third
party or violate any federal, state or municipal laws.

9.         Independent Contractor Status.

9.1       The Advisor shall perform all services under this Agreement as an
“independent contractor” and not as an employee or agent of the Company.  The
Advisor is not authorized to assume or create any obligation or responsibility,
express or implied, on behalf of, or in the name of, the Company or to bind the
Company in any manner.





-  5  -

--------------------------------------------------------------------------------

 



 

9.2       The Advisor shall have the right to control and determine the time,
place, methods, manner and means of performing the services within reasonable
business hours.  In performing the services, the amount of time devoted by the
Advisor on any given day will be entirely within the Advisor’s control, and the
Company will rely on the Advisor to put in the amount of time necessary to
fulfill the requirements of this Agreement, subject to the maximum number of
hours per month as stated above.    The Advisor is not required to attend
regular meetings at the Company.  However, upon reasonable notice, the Advisor
shall meet with representatives of the Company at a location to be designated by
the parties to this Agreement.

9.3       In the performance of the services, the Advisor has the authority to
control and direct the performance of the details of the services, the Company
being interested only in the results obtained.  However, the services
contemplated by the Agreement must meet the Company’s standards and approval and
shall be subject to the Company’s general right of inspection and supervision to
secure their satisfactory completion.

9.4       The Advisor shall not use the Company’s trade names, trademarks,
service names or service marks without the prior approval of the Company.

9.5       The Advisor shall be solely responsible for all state and federal
income taxes, unemployment insurance and social security taxes in connection
with this Agreement and for maintaining adequate workers’ compensation insurance
coverage.  The Advisor shall indemnify, defend and hold harmless the Company and
its successors and assigns from and against any claim or liability of any kind
(including penalties, fees or charges) resulting from the Advisor’s failure to
pay the taxes, penalties, and payments referenced in this Section 10.

10.       Remedies.  The Advisor acknowledges that any breach of the provisions
of Sections 6 or 7 of this Agreement shall result in serious and irreparable
injury to the Company for which the Company cannot be adequately compensated by
monetary damages alone.  The Advisor agrees, therefore, that, in addition to any
other remedy the Company may have, the Company shall be entitled to enforce the
specific performance of this Agreement by the Advisor and to seek both temporary
and permanent injunctive relief (to the extent permitted by law) without the
necessity of proving actual damages or posting a bond.

11.       Notices.  All notices required or permitted under this Agreement shall
be in writing and shall be deemed effective upon personal delivery or upon
deposit in the United States Post Office, by registered or certified mail,
postage prepaid, addressed to the other party at the address shown above, or at
such other address or addresses as either party shall designate to the other in
accordance with this Section 12.

12.       Pronouns.  Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

13.       Entire Agreement.  This Agreement constitutes the entire agreement
between the parties and supersedes all prior agreements and understandings,
whether written or oral, relating to the subject matter of this Agreement
(provided, for the avoidance of doubt, that it does not





-  6  -

--------------------------------------------------------------------------------

 



 

supersede the Separation Agreement or the Restrictive Covenant Agreements
referenced therein).

14.       Amendment.  This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Advisor.

15.       Non-Assignability of Contract.  This Agreement is personal to the
Advisor and the Advisor shall not have the right to assign any of Advisor’s
rights or delegate any of Advisor’s duties without the express written consent
of the Company.  Any non-consented-to assignment or delegation, whether express
or implied or by operation of law, shall be void and shall constitute a breach
and a default by the Advisor.

16.       Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts without giving
effect to any choice or conflict of law provision or rule that would cause the
application of laws of any other jurisdiction.

17.       Successors and Assigns.  This Agreement shall be binding upon, and
inure to the benefit of, both parties and their respective successors and
assigns, including any corporation with which, or into which, the Company may be
merged or which may succeed to its assets or business, provided, however, that
the obligations of the Advisor are personal and shall not be assigned by
Advisor.

18.       Interpretation.  If any restriction set forth in Section 6  is found
by any court of competent jurisdiction to be unenforceable because it extends
for too long a period of time or over too great a range of activities or in too
broad a geographic area, it shall be interpreted to extend only over the maximum
period of time, range of activities or geographic area as to which it may be
enforceable.

19.       Survival.  Sections 4 through 20 shall survive the expiration or
termination of this Agreement.

20.       Miscellaneous.

20.1     No delay or omission by the Company in exercising any right under this
Agreement shall operate as a waiver of that or any other right.  A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

20.2     The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

20.3     In the event that any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

[Remainder of Page Intentionally Left Blank]

 

 



-  7  -

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Advisory Services
Agreement as of the date and year first above written.

 

COMPANY:

 

 

 

 

 

EDITAS MEDICINE, INC.

 

 

 

 

 

By:

 

 

 

James C. Mullen

 

 

Chairman of the Board of Directors

 

 

 

 

 

ADVISOR:

 

 

 

 

 

Name:  Katrine S. Bosley

 

 

 



Signature Page to Advisory services Agreement

--------------------------------------------------------------------------------

 



SCHEDULE A

DESCRIPTION OF SERVICES

·



The advising would be at the request of the interim CEO and the new CEO to
support transition, provide historical information on the Company and
partnerships, and act as Company representative at policy forums and provide
additional expertise to the interim and new CEOs regarding the Company’s
industry and business.

 

 

--------------------------------------------------------------------------------